DETAILED ACTION
Status of Claims
Claims 21-40 are allowed.

Information Disclosure Statement
The information disclosure Statement(s) filed 02/18/2021 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.
REASONS FOR ALLOWANCE
Claim(s) 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the following claimed subject matter of the instant application. While it is known in the art to for users to have privacy settings allowing or preventing merchants or other users to communicate with them, the prior art of record fails to anticipate or render obvious claims 21-40 (for the system, method, and non-transitory computer readable medium), specifically the prior art fails to anticipate or render obvious:
provide, to a client device of a merchant and based on a setting associated with a user indicating that the merchant can communicate with the user via a messaging thread, instructions to cause the client device of the merchant to:
determine that a messaging graphical user interface is not in focus on a display device of the client device of the merchant, and
bring the messaging graphical user interface into focus on the display device of the client device of the merchant by opening the messaging graphical user interface to present the messaging thread comprising a conversation between the user and the merchant on the display device of the client device of the merchant;

The closest art of record, US Patent Application Publication 20120158589 to Katzin, et al., discloses “The SOCIAL MEDIA PAYMENT PLATFORM APPARATUSES, METHODS AND SYSTEMS ("SocialPay") transform message posts to social networks via SocialPay components into payment transaction receipts social merchant-consumer bridging offers. In one implementation, the SocialPay obtains a user social pay initiation trigger, and obtains user social data from a social networking site. The SocialPay identifies a social pay command within the user social data. In one implementation, the SocialPay, in identifying the social pay command within the user social data, parses the user social data, and extracts a social pay command string within the user social data. The SocialPay determines a payor identifier, a payee identifier, and a payment amount using the social pay command string. Based on the identified social pay command, the SocialPay initiates a funds payment transaction”
The closest art of record, US Patent Application Publication 20150120509 to Moring, et al. to, discloses “Data describing a purchase order to be prepared by a merchant and an expected arrival time of a user for arriving at a geographic location of the merchant can be received. An order preparation time for the purchase order based on the one or more items specified in the purchase order can be determined. The order preparation time can be a time needed by the merchant to prepare the purchase order. An order start time based on the order preparation time for the purchase order and on the expected arrival time can be determined. The order start time can be a time for beginning preparation of the purchase order to have the purchase order ready at the expected arrival time. The data describing the purchase order and the order start time can be presented.”
The closest art of record, US Patent 8649803 to Hamill, discloses “An Interactive Tracking Virtual World (ITVW) system, may be utilized with other systems accessible through the Internet and/or a communications network. The ITVW system may be operable as an online game and/or to provide a virtual environment. ITVW system users (i.e., ITVW users) may be individuals or groups, such as parents and/or their children, which utilize the ITVW system for tracking an identity within the ITVW system. The 

Reasons for Patent Eligibility
Based on the 2019, 35 U.S.C 101 guidance, effective January 7th, 2019:
Under Step 2A, prong 1:
The claims recite an abstract idea of processing a transaction for a payment between a user and merchant (a commercial interaction).

The claimed concept falls into the category of organizing human activity, specifically commercial and legal interactions (including sales activities).

Under Step 2A prong two, the claimed invention has been deemed to recite limitations that integrates the identified abstract idea into a practical application.

The claimed invention recites the limitations:
provide, to a client device of a merchant and based on a setting associated with a user indicating that the merchant can communicate with the user via a messaging thread, instructions to cause the client device of the merchant to:
determine that a messaging graphical user interface is not in focus on a display device of the client device of the merchant, and
bring the messaging graphical user interface into focus on the display device of the client device of the merchant by opening the messaging graphical user interface to present the messaging thread comprising a conversation between the user and the merchant on the display device of the client device of the merchant;

These are meaningful limitations that are more than generally linking the use of the abstract idea to a particular technological environment or field of use and are indicative of a practical application in that it is not routine or conventional perform these steps.  Further, as an ordered combination, the claims are also not well-understood, routine or conventional.

For the reasons stated above, claims 21-40 have been deemed to be patent eligible under 35 U.S.C 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564.  The examiner can normally be reached on Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


GREGORY S. CUNNINGHAM II
Examiner
Art Unit 3694



/G.S.C./Examiner, Art Unit 3694                                                                                                                                                                                                        

	
/ELDA G MILEF/Primary Examiner, Art Unit 3694